Case 1:17-cv-01657-SAG Document 123-13 Filed 04/09/21 Page 1 of 4

EXHIBIT 11
Case 1:17-cv-01657-SAG Document 123-13 Filed 04/09/21 Page 2 of 4

From: Jones, KevinA <KevinA.Jones@BaltimorePolice.org>

Sent: Sunday, April 26, 2015 1:18 PM EDT

To: Bauer, Donald <Donald.Bauer@BaltimorePolice.org>; Pecha, Erik J. <F327@baltimorecity.gov>

CC: Miller, Sean <Sean.Miller@BaltimorePolice.org>; Hyatt, Melissa R. <Melissa.Hyatt@BaltimorePolice.org>
Subject: FW: FYI HS Purge

Major Hamm and | are willing to send representatives from both shops to this juveniles home to speak with the parents, or
someone from our Intel Unit,etc....

Sent with Good (www.good.com)
Captain Kevin A. Jones
Southwest District
A/Commander

410-396-2488 (O)

-----Original Message-----

From: Hamm, Akil L. (AHammi@beps.k12,md.us]

Sent: Sunday, April 26, 2015 01:10 PM Eastern Standard Time
To: Jones, KevinA

Subject: Fwd: FY! HS Purge

FY!

Sent from my iPhone, Please excuse any typos, Thanks

Begin forwarded message:

From: "Orenstein, Joseph" <Joseph.Orenstein@BaltimorePolice.org>
Date: April 26, 2015 at 12:46:14 PM EDT

To: "Hamm, Akil L." <AHamm@beps,k12 >, "Schuch, Thomas” <TSchuch@beps,k12.md,us>
Cc: "Goodwin, Marshall T." <mtgoodwin@beps.k12,md,us>, "Small, Alphonso" <ASmall@bcps,k12.md,us>,

“Johnson, Tracey” <[NJohnson@bcps,k12,md.us>, "Williams, Delores" <DWilliams04@beps.k12,.md,us>,

“Johnson, James A." <JAJohnson01@beps,.k12,md_us>, “Kelly, LaShon T." <tk 5 KI? >
Subject: RE: FY! HS Purge

A confidential source has suplied a poster as Daquan Johnson (1/16/2000). His LKA was 1013 N Ellamont. He has been arrested for Stolen Auto in 2014
and CDS in 2013

From: Hamm, Akil L. fate ps JL

Sent: Sunday, April 26, 2015 12:29 PM

Tao: Schuch, Thomas - {BCPSS}

Cc: Orenstein, Joseph; Goodwin, Marshall T. - (BCPSS);, Small, Alphonso - (BCPSS); Johnson, Tracey - (BCPSS); Williams, Delores - (BCPSS);
Johnson, James A. - (BCPSS); Kelly, LaShon T. - (BCPSS)

Subject: Fwd: FYI HS Purge

GA Lt. Schuch,

Who will be reporting to the watch center tomorrow?
Please see below.

Respectfully,

Major Hamm

Sent from my iPhone. Please excuse any typos. Thanks

Begin forwarded message:

From: "Orenstein Insenh" <Iosenh OrensteinifiRaltimorePalice ore>
Case 1:17-cv-01657-SAG Document 123-13 Filed 04/09/21 Page 3 of 4

Subject: FYI HS Purge

Sir,
Please see attached flier.

The flier has been circulating on social media and I believe it to be creditable. If you could, please have the officer who reports to the
Watch Center (Unified Command) briefed and knowledgeable about what has been occurring in schools Monday.

Thank you,
Joe

NOTICE: The information contained in this e-mail may be confidential and is intended solely for the use of the named
addressee. Access, copying or re-use of the e-mail or any information contained herein by any other person is not authorized.
If you are not the intended recipient please notify us immediately by returning the e-mail to the originator.

NOTICE: The information contained in this e-mail may be confidential and is intended solely for the use of the named
addressee. Access, copying or re-use of the e-mail or any information contained herein by any other person is not
authorized. If you are not the intended recipient please notify us immediately by returning the e-mail to the originator.
Case 1:17-cv-01657-SAG Document 123-13 Filed 04/09/21 Page 4 of 4

ri innrtnoar

 
